Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  the limitation “each hollow membranous fiber” should be changed to “each of the hollow membranous fibers” or “each of the plurality of hollow membranous fibers” to provide proper antecedent basis and avoid any ambiguity with regard to which fibers are being referred to.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0234746 (hereinafter referred as “Howard”), in view of US 2016/0095969 (hereinafter referred as “Maurer”).
Regarding claims 1 and 6, Howard teaches a dialyzer comprising: an elongate housing (144) defining a longitudinal axis and including first (100) and second (101) end caps at opposite ends of the housing; and a plurality of hollow membranous fibers (130) within an interior of the housing between the first and second end caps, each hollow membranous fiber defining a lumen, wherein the dialyzer defines a blood flow path that extends through the first end cap, then through the lumens of the hollow membranous fibers, and then through the second end cap, and wherein the blood flow path enters the first end cap transverse to the longitudinal axis, then extends toward the hollow membranous fibers ([0025], [0026]).
Howard does not teach that the blood flow path extends through openings defined by the first end cap prior to entering the lumens of the hollow membranous fibers. Maurer discloses a blood treatment device comprising a housing (2), a first and second end caps (20), and a fiber bundle (17), and a distribution plate (130) having a plurality of openings (131) to spread the fluid stream across entire cross section area of the cavity.
It would have been obvious to one of ordinary skill in the art before the effective failing of the application to modify the first end cap of Howard to include a plurality of openings to spread the fluid across entire cross section of cavity of the first endcap as taught by Maurer.
Regarding claim 2, Howard teaches that at least a portion of the blood flow path within the first end cap extends transverse to the longitudinal axis (refer fig. 1A-1D).
Regarding claim 5, Howard teaches that the first end cap defines a toroidal space (refer fig. 1A-1D).
Claim(s) 1, 2, 5, 6, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0234746 (hereinafter referred as “Howard”), in view of US 2003/0075498A1 (hereinafter referred as “Watkins”).
Regarding claims 1 and 6, Howard teaches a dialyzer comprising: an elongate housing (144) defining a longitudinal axis and including first (100) and second (101) end caps at opposite ends of the housing; and a plurality of hollow membranous fibers (130) within an interior of the housing between the first and second end caps, each hollow membranous fiber defining a lumen, wherein the dialyzer defines a blood flow path that extends through the first end cap, then through the lumens of the hollow membranous fibers, and then through the second end cap, and wherein the blood flow path enters the first end cap transverse to the longitudinal axis, then extends toward the hollow membranous fibers ([0025], [0026]).
Howard does not teach that the blood flow path extends through openings defined by the first end cap prior to entering the lumens of the hollow membranous fibers. Watkins discloses a blood treatment device comprising a housing (12), a first and second end caps (26 and 28 respectively), and a fiber bundle (refer [0044]), and a plurality of openings (refer fig. 4, disk 88 and vane members 86 forming a plurality of openings) to distribute blood to the perimeter of the bundle.
It would have been obvious to one of ordinary skill in the art before the effective failing of the application to modify the first end cap of Howard to include a plurality of openings to distribute the flow as taught by Watkins.
Regarding claim 2, Howard teaches that at least a portion of the blood flow path within the first end cap extends transverse to the longitudinal axis (refer fig. 1A-1D).
Regarding claim 5, Howard teaches that the first end cap defines a toroidal space (refer fig. 1A-1D).
Regarding claims 12 and 13, Watkins teaches providing a plurality of arcuate slots (Refer fig. 4).
Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howard, in view of Watkins as applied to claim 1 above, and further in view of US 2011/0247500 (hereinafter referred as “Akhras”).
Regarding claims 3-4, modified Howard teaches limitations of claim 1 as set forth above. Modified Howard does not teach that the blood flow path within the first end cap also includes blood flow path portions that extend in opposite directions along the longitudinal axis, wherein the first end cap redirects the blood flow path that extends transverse to the longitudinal axis to extend parallel to the longitudinal axis toward the hollow membranous fibers.
Akhas teaches a separation apparatus comprising an end having an inlet (32) having a flow diverter/distributor that provide fluid flow path in opposite directions along longitudinal axis to enable separation of gases from the fluid mixture.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the first end cap of modified Howard to include blood flow path portions that extend in opposite directions along the longitudinal axis, wherein the first end cap redirects the blood flow path that extends transverse to the longitudinal axis to extend parallel to the longitudinal axis toward the hollow membranous fibers to enable separation of gases from the mixture as taught by Akhas.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howard, in view of Watkins as applied to claim 1 above, and further in view of US 2011/0108482 (hereinafter referred as “Lovell”).
Regarding claim 8, modified Howard teaches limitations of claim 1 as set forth above. Modified Howard does not teach that the further comprising a check valve along the blood flow path. 
Lovell teaches a dialyzer having an inlet (130b) for blood, an outlet (130b) for blood, check valves (136 and 138) provided at the inlet and outlet within blood flow path.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the dialyzer of modified Howard to include check valve(s) in the blood flow path to restrict blood flow to flow only in one direction as taught by Lovell.
Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howard, in view of Watkins as applied to claim 1 above, and further in view of US 2009/0084720 (hereinafter referred as “Dannenmaier”).
Regarding claim 9, modified Howard teaches limitations of claim 1 as set forth above. Modified Howard does not teach that the second end cap includes a port along the blood flow path for administering medicaments or extracting a fluid sample, and the housing further comprises a deaeration chamber along the blood flow path, wherein the deaeration chamber is defined in the second end cap.
Dannenmaier teaches a dialyzer comprising a housing (2) having a first end cap (6), a second end cap (5), and a deaeration device integrated with the second end cap (201), and wherein the second end cap comprises a ports (38, 39, 40) in addition to blood outlet port (25), wherein the ports (38, 39, 40) can be used for infusion of various liquid and for connection to a pressure sensor (refer [0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the dialyzer of modified Howard to include the second end cap having a port along the blood flow path for administering medicaments or extracting a fluid sample, and the housing further comprises a deaeration chamber along the blood flow path, wherein the deaeration chamber is defined in the second end cap to enable removal of air from blood.
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howard, in view of Watkins as applied to claim 1 above, and further in view of US 20170173243 (hereinafter referred as “Doyle”).
Regarding clams 10-11, modified Howard teaches limitations of claim 1 as set forth above. Modified Howard does not teach that the housing further comprises a deaeration chamber along the blood flow path, wherein the deaeration chamber is defined in the second end cap.
Doyle teaches a dialyzer comprising a deaeration device connected to either on arterial bloodline or venous bloodline [0014]. Doyle also teaches that the deaeration device integrated with blood chamber (fig. 3, [0026]-[0028]).
It would have been obvious to one of ordinary skill in the art to modify the dialyzer of modified Howard to include a deaeration chamber along the blood flow path, wherein the deaeration chamber is defined in the second end cap to remove air from blood.
Allowable Subject Matter
Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The limitation “wherein the blood flow path enters the first end cap between the openings and the hollow membranous fibers” is not taught or suggested by any of the above cited references.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777